DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
 

Response to Arguments 
Applicant's arguments filed 11/16/20 have been fully considered but they are not persuasive.  In response to applicant's argument that Een/Young does not teach belt having two substrates that are nested or nested in a rugosity. Applicant argues the portion of Young cited by the examiner is merely talking about joining a flat topsheet with a flat backsheet and joining two flat materials does not result in a material that is ‘nested’ or nested in a rugosity.  Applicant further argues examples of nested substrates are found at least in Figures 19A, 20, 20C, 20E, and 20F of the subject application.  Applicant’s arguments are not persuasive.  The specification teaches the first substrate 129 may be attached to the second substrate 131 (paragraph 0063 US Patent Application Publication 201800292785).  The specification does not describe any of those figures as depicting a nested arrangement of the substrates (paragraphs 0022-0028, 0118, 0125).  The only mention of nesting in the original specification is in claim 13.  As to the arrangement of the substrates, what is taught is the substrate of a belt portion may comprise a laminate comprising two layers or materials joined together by a primary fiber bonds and/or densified regions that define a rugosity frequency of a texture zone of the belt portion (paragraph 0120). 
What is claimed in current claim 1 is “a portion of the first substrate is nested with a portion of the second substrate”.  Giving the plain meaning of nested – an object is fit 

As to the combination of Een/Young, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The examiner concludes that based on the examples given by Applicant and giving the broadest reasonable interpretation, Een/Young teach the nested substrates as broadly as claimed. The rejection is maintained. 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negative by the manner in which the invention was made.


3.	Claims 1-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being patentable over Een et al. WO 2009/067055 in view of Young et al. USPN 5827253. 



Een/Young teaches a continuous texture grid 119 comprising a plurality of rugosities 132 formed in the first substrate, wherein the plurality of the rugosities have a first frequency range (Een page 23, lines 16-25), and a discrete texture areas each 
 And wherein the plurality of discrete texture area are positioned within the continuous grid (Een Figures 3, 4, and 5, page 6, lines 12-15; page 8, lines 13-31). 

Een does not specifically teach the Rigidity Length, Rigidity Frequency, Rigidity Amplitude, Elastic Element Spacing, Texture Ratio Method, and minimum amplitude.  However, Een teaches a continuous texture grid or the plurality of rugosities and discrete texture areas (Een Figures 2a-5), wherein the continuous texture grid has a first texture, wherein the plurality of discrete texture areas has a second texture, wherein the back sheet has a third texture, and wherein the first texture, the second texture, and the third texture are all different in that Figure 5, shows nonwovens 149 having different texture zones.   The adjacent backsheet which is not elasticated (near edge 115) has a smooth texture, which is different from the texture shows the elastics and pattern. It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to provide the claimed parameters since Een teaches the general condition of the nonwovens having different texture zones and since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller et al. 105 USPQ 233.   


Een further teaches a continuous texture grid as the composite of 119, 110, 102, 104 comprising a plurality of rugosities 132 formed in the first substrate, wherein the plurality 

As to claim 2, the plurality of discrete texture area are positioned within the continuous grid (Een Figures 3, 4, and 5, page 6, lines 12-15; page 8, lines 13-31). 
As to claim 3, Een teaches the first substrate comprises a first nonwoven substrate, wherein the second substrate comprises a second nonwoven substrate, and wherein the elastic elements 110 comprise elastic strands (Een page 10, lines 16-19; page 31, lines 29-32). As to claim 4, the belt portion comprises: a first adhesive pattern of elements at 132 on the first substrate 102 and adhesively engaging a first portion of the one or more elastic elements 110; and a second adhesive pattern of elements at 132 on the second substrate 104 and adhesively engaging a second portion of the one or more elastic elements 110.  In terms of the first and second portions of the elastic elements, any part of the elastic elements can be considered a portion for example, the front surface that connects with the front substrate 102 and the back surface that connects with the back substrate 104; similarly, a first and second portion can be the top of the elastic and bottom side (Een at 135, Figure 2b).                                                                                                                                              

As to claims 6-8, the first adhesive pattern of elements comprises elements having a first size or shape, and wherein the second adhesive pattern of elements comprises elements having a second, different size or shape (Een Figure 2c and page 8, lines 12-24). As to claim 9, a first pattern of densified regions 132 in the first substrate is different than a second pattern of densified regions in the second substrate (Een Figure 2C). As to claim 10, Figure 2c shows one of the substrates 102 has a first pattern of densified regions 132 and a second pattern of densified regions 132 formed therein, and wherein the first pattern of densified regions is different than the second pattern of densified regions. 

As to claims 11 and 12, Een does not teach a polygonal pattern or diamond shape.  However, Een teaches the elements can have various shapes and sizes (page 8, lines 19-20).  It would have been an obvious matter of design choice to provide the article of Een with a polygonal shape, since such a modification would have involved a mere change in the shape of the component, which Een teaches is acceptable.  A change in In Re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

As to clam 13, the second substrate within at least a portion of the first and second plurality of rugosities is nested with the first substrate (Een page 15, lines 24-30).

As to claim 14, see the rejection of claim 1 supra.  Een additionally teaches a pattern of discrete adhesive elements disposed on the first substrate;

a plurality of discrete texture areas each comprising a first portion of the substrates, a first portion of the one or more elastic strands, and one or more of the discrete adhesive elements, wherein at least some of the discrete texture areas comprise a first plurality of rugosities (Figures 2a-5); and the substrates are nested as discussed above, within the first plurality of rugosities 132 (Figure 2a); and

a continuous texture grid 119 comprising a second portion of the substrates, a second portion of the one or more elastic strands (page 31, lines 29-32; Figure 2A), wherein the second portion of the substrates and the second portion of the one or more elastic strands within the continuous texture grid are free of the pattern of discrete adhesive elements where Een teaches once the extension of the elastic element is reduced, the elastic element 110 is no longer able to run freely inside the passage 128 (page 23, lines 27-30) which indicates the elastic is not attached to the substrates - free of 

As to claim 15, the continuous texture grid surrounds at least some of the plurality of discrete texture areas (page 15, lines 24-30).

As to claim 16, the continuous grid is free of the discrete adhesive elements and comprises portions that are angled relative to the longitudinal axis (Figure 2B, 2C; page 6, lines 10-15). 
As to claim 17, Een further teaches a continuous texture grid 119 comprising a plurality of rugosities 132 formed in the first substrate, wherein the plurality of the rugosities have a first frequency range (page 23, lines 16-25), and a discrete texture areas each comprising a second plurality of rugosities 118 formed in the first substrate, wherein the second plurality of the rugosities have a second, different frequency range.

As to claim 18, the one or more discrete elastic elements comprise a plurality of elastic strands wherein the one or more elastic strands are intermittently bonded to at least one of the substrates (Figures 2a-3c, paragraphs 0123-0126).

As to claim 19, Een does not teach a diamond pattern.  However, Een teaches the elements can have various shapes and sizes (page 8, lines 19-20).  It would have been an obvious matter of design choice to provide the article of Een with a polygonal shape, In Re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

As to claim 21, wherein the plurality of discrete texture area are positioned within the continuous grid and the plurality of discrete texture areas correspond with the pattern of discrete adhesive elements.  Een shows a pattern of textured regions have corresponding adhesive regions 119-132 (Figures 3, 4, and 5, page 6, lines 12-15; page 8, lines 13-31).

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781